Black, C.
The only question involved in this case is that of the sufficiency of the evidence to sustain the verdict in favor of the defendant, in an action for the recovery of the possession of certain goods.
The verdict involved the conclusion that a sale of said goods by a mercantile firm to the appellant was fraudulent as against creditors. It seems to have been plainly shown that the sale was made with intent to defraud creditors ; but it is insisted that the evidence did not show that the appellant, who purchased for a valuable consideration, had notice of the fraudulent intent.
While the evidence, as it appears in the record, would perhaps have permitted the jury to find that the purchaser did not participate in the .fraud, but was merely seeking his own profit, yet the appellee, relying for the most part upon the examination of the parties to the transaction, brought out circumstances such that, after a careful consideration of the evidence, we conclude that to reverse the judgment would be an unwarranted encroachment upon the province of the jury and the trial court.
Per Curiam. — It is ordered, upon the foregoing opinion, that the judgment be affirmed, at the appellant’s costs.